DETAILED ACTION
This is a Non-Final Office Action in response to the Request for Continued Examination filed 03/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Status of Claims
Claims 1, 8, 11, 13, 15, 25-30, 32-33, 90, 93 have been amended. Claims 2-5, 7, 10, 16-24, 31, 34-87, have been canceled. Claims 94-104 have been added. Claims 1, 6, 8-9, 11-15, 25-30, 32-33, 88-104 are pending in the application and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2022, 02/09/2022, 11/04/2021 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The amendment filed 03/14/2022 has been entered.
The amendment is sufficient to overcome the previous 35 U.S.C. § 103 rejection on record. The rejection has been withdrawn.
The amendment is sufficient to overcome the previous objection of claims 5 and 11.
Response to Arguments
Applicant submits on pages 21-22 of the remarks that the claims recite patentable subject matter and that under prong 1 the claims do not recite a mental process at all. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and the October 2019 Updated Guidance, under the analysis of claims under step 2A of the Alice framework, if a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the present claims are considered to be abstract ideas because they are directed to a mental process. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Per the October 2019 Updated Guidance examples of claims that recite mental processes include: a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Claims can recite a mental process even if they are claimed as being performed on a computer. The steps recited in the claims are acts of evaluating information that can be practically performed in the human mind. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).
In response to Applicant’s arguments on pages 23-25 of the remarks regarding the claims providing integration into a practical application and technical improvements, Examiner respectfully disagrees and notes that the additional elements recited in the claims are part of the abstract idea itself because they directly set forth activity covering observations or evaluations. As described, the machine learning system is just being applied as a generic computer component. The present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system and the additional elements recited in the claims do not provide a meaningful link of the abstract idea to a practical application. Although not considered a generic device or generic computer, as described, the use of machine learning as an additional element is not specialized equipment and it is just being applied as a generic computer component. The machine learning related steps are recited at a relatively high level of generality and without any clearly recited computer or hardware programmed to execute these steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities: Claim 8 reads
“the method of claim 7”, however claim 7 has been canceled, it appears claim 8 depends on claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1, 6, 8-9, 11-15, 25-30, 32-33, 88-104 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1, 6, 8-9, 11-15, 25-30, 32-33, 88-104, the independent claims (claims 1, 29 and 32) are directed, in part, to a method, an apparatus and a computer program product for allocating constrained resources in a dynamic environment. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1, 6, 9, 12-13, 14-15, 25-28, 88-104 are directed to a method comprising a series of steps which falls under the category of a process and claims 29-30 are directed to an apparatus which falls under the category of an article of manufacture. Claims 32-33 are directed to a computer program product comprising at least one non-transitory computer-readable storage medium. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part to, receiving…at least a first request data object associated with a first channel profile and a second request data object associated with a second channel profile, wherein the first request data object is associated with at least a first future resource volume and a first future time interval and the second request data object is associated with at least a second future resource volume and a second future time interval; receiving a tiering parameters data object; receiving a decay parameters data object; extracting a first resource request set from the first request data object and a second resource request set from the second request data object, wherein the first resource request set comprises a first plurality of request parameters and wherein the second resource request set comprises a second plurality of request parameters; extracting, from the tiering parameters data object, a plurality of tiering parameters; extracting, from the decay parameters data object, a plurality of decay parameters; assigning the first channel profile and the second channel profile to a first tier from amongst a plurality of tiers, wherein assigning the first channel profile and the second channel profile to the first tier comprises: applying the plurality of tiering parameters and a first request parameter from the first plurality of request parameters to a first machine learning model to generate first predicted resource volume data associated with the first channel profile; applying the plurality of tiering parameters and a first request parameter from the second plurality of request parameters to the first machine learning model to generate second predicted resource volume data associated with the second channel profile; determining the first tier from the plurality of tiers associated with the first channel profile based on the first predicted resource volume data; and determining the first tier from the plurality of tiers associated with the second channel profile based on the second predicted resource volume data; computing a first adjusted resource request set by applying a decay curve to a second request parameter from the first plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters, and wherein the first adjusted resource request set adjusts the first request data object associated with distribution over a third time interval; computing a second adjusted resource request set by applying the decay curve to a second request parameter from the second plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters, and wherein the second adjusted resource request set adjusts the second request data object associated with distribution over the third time interval; determining, based on the assigned first tier and the first adjusted resource request set, that the first channel profile satisfies each of a plurality of threshold conditions; determining, based on the assigned first tier and the second adjusted resource request set, that the second channel profile satisfies each of the plurality of threshold conditions; in response to determining that the first channel profile and the second channel profile satisfy each of the plurality of threshold conditions, applying the first adjusted resource request set, the second adjusted resource request set, and the first assigned tier to a second machine learning model trained based at least in part on channel context data synthesized from a plurality of non-uniform data sets acquired from a plurality of external systems to generate predicted resource allocation set comprising predicted resource allocations at least associated with the first channel profile and the second channel profile, wherein the plurality of non-uniform data sets are not processable for training before being synthesized; and in response to identification of a plurality of resources, generating at least one control signal that allocates a first plurality of resources to the first channel profile and a second plurality of resources to the second channel profile based at least in part on the predicted resource allocations in the predicted resource allocation set. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. Furthermore, dependent claim 11 is directed to a calculation. If a claim limitation, under its broadest reasonable interpretation covers mathematical formulas or equations then it falls under the “mathematical concepts” grouping of abstract ideas. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “client devices”, “machine learning model”, “an apparatus”, “one processor”, “one memory”, “computer program code”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0092-0093] and [0095] to understand that the invention may be implemented in a generic environment that “As illustrated in Figure 2, the apparatus 200 may include a processor 202, a memory 204, input/output circuitry 206, communications circuitry 208, prediction circuitry 210, and content aggregation circuitry 212. The apparatus 200 may be configured to execute any of the operations described herein. Regardless of the manner in which the apparatus 200 is embodied, the apparatus of an example embodiment is configured to include or otherwise be in communication with a processor 202 and a memory device 204 and optionally the input/output circuitry 206 and/or a communications circuitry 208. In some embodiments, the processor (and/or co-processors or any other processing circuitry assisting or otherwise associated with the processor) may be in communication with the memory device via a bus for passing information among components of the apparatus. The memory device may be non-transitory and may include, for example, one or more volatile and/or non-volatile memories. In other words, for example, the memory device may be an electronic storage device (e.g., a computer readable storage medium) comprising gates configured to store data (e.g., bits) that may be retrievable by a machine (e.g., a computing device like the processor)”; “The processor 202 may be embodied in a number of different ways. For example, the processor may be embodied as one or more of various hardware processing means such as a coprocessor, a microprocessor, a controller, a digital signal processor (DSP), a processing element with or without an accompanying DSP, or various other processing circuitry including integrated circuits such as, for example, an ASIC (application specific integrated circuit), an FPGA (field programmable gate array), a microcontroller unit (MCU), a hardware accelerator, a special- purpose computer chip, or the like. As such, in some embodiments, the processor may include one or more processing cores configured to perform independently. A multi-core processor may enable multiprocessing within a single physical package. Additionally or alternatively, the processor may include one or more processors configured in tandem via the bus to enable independent execution of instructions, pipelining and/or multithreading.” As described, the machine learning is just being applied as a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.” Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims.
Dependent claims 6,9, 12-13, 14-15, 25-28, 30, 33, 88-104 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6, 8-9, 11-15, 25-30, 32-33, 88-104 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 29, 32 recite limitations directed to a “third time interval”, however the specification does not provide enough support for these limitations. 
The dependent claims inherit the deficiency of independent claims 1/29/32 and are therefore rejected under 112(a) for the same reasons as noted above. 
Claim 102 recites limitations directed to “a context profile”, however the specification does not provide any support for these limitations. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 102 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 102 recites the limitation "the third channel context profile".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 6, 8-9, 11-15, 25-30, 32-33, 88-104 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses receiving a tiering parameters data object; receiving a decay parameters data object; extracting a first resource request set from the first request data object and a second resource request set from the second request data object; extracting, from the tiering parameters data object, a plurality of tiering parameters; extracting, from the decay parameters data object, a plurality of decay parameters; the prior art does not specifically disclose the sequence of steps as recited in the claims: assigning the first channel profile and the second channel profile to a first tier from amongst a plurality of tiers, wherein assigning the first channel profile and the second channel profile to the first tier comprises: applying the plurality of tiering parameters and a first request parameter from the first plurality of request parameters to a first machine learning model to generate first predicted resource volume data associated with the first channel profile; applying the plurality of tiering parameters and a first request parameter from the second plurality of request parameters to the first machine learning model to generate second predicted resource volume data associated with the second channel profile; computing a second adjusted resource request set by applying the decay curve to a second request parameter from the second plurality of request parameters, wherein the decay curve is based at least in part on the plurality of decay parameters, and wherein the second adjusted resource request set adjusts the second request data object associated with distribution over the third time interval; determining, based on the assigned first tier and the second adjusted resource request set, that the second channel profile satisfies each of the plurality of threshold conditions; in response to determining that the first channel profile and the second channel profile satisfy each of the plurality of threshold conditions, applying the first adjusted resource request set, the second adjusted resource request set, and the first assigned to a second machine learning model trained based at least in part on channel context data synthesized from a plurality of non-uniform data sets acquired from a plurality of external systems to generate predicted resource allocation set comprising predicted resource allocations at least associated with the first channel profile and the second channel profile, wherein the plurality of non-uniform data sets are not processable for training before being synthesized. 
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683